Citation Nr: 0637077	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for the residuals of a 
right shoulder injury.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from June 1975 to April 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2004 substantive appeal (VA Form 9), the veteran 
requested a travel Board hearing.  Subsequently, he was 
scheduled for an August 8, 2006 travel Board hearing.  In an 
August 7, 2006 letter, which appears to have been received on 
August 8, 2006, the veteran stated that he would be unable to 
attend the hearing and requested that it be rescheduled.  In 
addition, the veteran requested that he receive four weeks of 
advance notice prior the hearing as he is currently working 
in Madison, Wisconsin.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran to 
clarify if he would like a hearing in 
either Houston, Texas or in Madison, 
Wisconsin.  Based on the veteran's 
response, the RO should schedule the 
veteran for a Board hearing.  Once the 
hearing is conducted, or in the event the 
veteran cancels his hearing request or 
otherwise fails to report, the case 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


